Title: From James Madison to John Francis Mercer, 19 May 1803
From: Madison, James
To: Mercer, John Francis


Sir
Department of State Washington 19 May 1803.
Agreeably to your request I have the honor to enclose two documents, which contain a power and instructions to Mr. Pinkney to negotiate a transfer to the State of Maryland of the Stock, which they held in the Bank of England. Of these documents, the nature of the one marked B. requires it to be considered as confidentially communicated.
The originals will be forwarded to London as soon as you shall be pleased to transmit to me the communications you may think necessary to add to Mr. Pinkney. With great respect, I have the honor to be, Sir, Your most obed. servt.
James Madison
 

   
   RC (MdAA: Blue Book 2); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM.



   
   For JM’s two letters to William Pinkney, 3 May 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:568, 569.


